DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claims 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claim 17 is directed toward "a computer readable storage medium comprising instructions”. The broadest reasonable interpretation of "a computer readable storage medium comprising instructions” covers transitory propagating signals, which are non-statutory. The disclosure regarding "a computer readable storage medium comprising instructions” does not make it clear that transitory signals are completely excluded from the interpretation of "a computer readable storage medium comprising instructions”. Therefore, a broadest reasonable interpretation of claim 17 covers a transitory signal. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2. To overcome this rejection, applicant should insert –- non-transitory — before “computer readable storage medium”. Such an amendment is not considered new matter. See the “Subject Matter Eligibility of Computer Readable Media” memo dated January 26, 2010 (OG Cite: 1351 OG 212; OG Date: 23 Feb 2010).

Double Patenting
Claims 1-17 of this application is patentably indistinct from claims 1-17 of Application No. 17/806,039. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of copending Application No. 17/806,039 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kreitinger et al (2017/0097302).
With respect to claim 16, Kreitinger et al disclose:  A system for optical scanning in a lidar system for gas detection [ taught by the abstract ], comprising: a lidar system that simultaneously with one optical beam determines the distance to a remote surface and the gas absorption of light over the distance to the surface [ paragraph [0013] states, “…A scanning transceiver is provided that is configured to combine laser detection and ranging with laser wavelength modulation spectroscopy (WMS) measurement capabilities, comprising: a laser detection and ranging transmitter portion that transmits a beam for use in measuring a range to a surface; a wavelength modulation spectroscopy transmitter portion that transmits a beam for use in measuring gas absorption between the transceiver and a surface, where the wavelength modulation spectroscopy transmitter is configured to transmit a beam with a larger divergence angle than the laser detection and ranging transmitted beam divergence angle; and a spatial scanning mechanism configured to scan the wavelength modulation spectroscopy and/or laser detection and ranging beams…” ]; a transceiver configured to transmit and receive the light that is used for range and gas measurement [ taught by the transceiver set forth by paragraph [0013] ]; an optical beam scanner with multiple encoders configured to indicate the direction of the spatially scanned light that is used for range and gas measurement [ figure 3 teaches angle encoders; paragraph [0081] states, “…For stationary sensor mounting platforms the angle encoder measurements alone may be sufficient to create 2-dimensional images of the path-integrated gas concentration. The addition of range measurements enables generation of 3D topographic imagery and path-averaged gas concentration imagery…” ] ; and a set of processors configured to process data from the multiple encoders in the scanner and generate spatially registered range and gas concentration data [ claim 1 states, “… a processor configured to process concurrent transmitter encoder and gas absorption measurements and to assign a direction of transmitted laser light to a gas absorption measurement from the wavelength modulation spectroscopy portion to enable the creation of spatially mapped gas absorption imagery…” ].
With respect to claim 17, Kreitinger et al disclose: A computer readable storage medium comprising instructions which [ claim 1 teaches the use of a processor ], when implemented in a computing system including an optical transceiver for transmitting and receiving light [ paragraph [0013] teaches a transceiver ], cause the system to translate an optical transceiver field of view (TFOV) around a larger system field of view (SFOV) in one or more patterns to detect a gas within the larger system field of view [ taught by the scanning shown in figure 4 ].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kreitinger et al (2017/0097302) in view of Droz (2019/0178974).
With respect to claim 1, Kreitinger et al disclose: A method of operating a lidar system for detection of a gas [ taught by the abstract ], wherein the system comprises an optical transceiver for transmitting and receiving optical radiation [ taught by paragraph [0013] ], the method comprising: performing spatially scanned sensing measurements of the gas across a system field of view [ shown by figure 4 ]; analyzing the sensing measurements to determine the presence and location of excess of the gas in the system field of view [ taught by paragraph [0009] ]; and based on the determined location, determining an adjusted system field of view and performing spatially scanned sensing measurements of the gas across the adjusted system field of view to obtain sensing measurements at higher spatial resolution.
Kreitinger et al does not teach based on the determined location, determining an adjusted system field of view and performing spatially scanned sensing measurements of the gas across the adjusted system field of view to obtain sensing measurements at higher spatial resolution.
Paragraph [0025] of Droz teaches that it was known before the time of filing of the present application to have alternated low and high-resolution scanning in Lidar systems. Paragraph [0025] teaches that a high-resolution scan be dedicated to a region of interest within the environment.
Therefore, it would have been obvious to have applied the teaching of Droz to the system of Kreitinger et al because detected gas was a region of interest.
The subject matter of claim 3 is shown by figure 4 of Kreitinger et al.
Claim 4 recites:
The method of claim 1, wherein the scanning comprises translating the optical transceiver field of view (TFOV) around a larger system field of view (SFOV) in one or more patterns to detect gas within the larger system field of view [ taught by figure 4 of Kreitinger et al ], and wherein determining an adjusted field of view comprises determining an adjusted pattern for the translation of the transceiver field of view [ suggested by the modification of Kreitinger et al in view of Droz because a fine scan has a pattern different from a coarse scan ].
Claim 12 would have been obvious because the wavelength modulation spectroscopy disclosed by Kreitinger et al required tuned wavelength for modulation.
Claim 14 is suggested to a skilled artisan by paragraph [0058] of Kreitinger et al because at least 100 KHz is suggested by “KHz to MHz”.
Regarding claim 15, paragraph [0072] recognized speckle noise as a problem due to scanning.
Paragraph [0115] of Kreitinger et al teaches that faster scanning is a factor in reducing speckle noise, thus rendering claim 15 inherent or obvious in in view of the combination of Kreitinger et al and Droz, as applied to claims 1 and 4.
Claim 13 would have been obvious to a skilled artisan because the device of Kreitinger et al uses wavelength modulation spectroscopy to detect gas, thus requiring a modulation tuning that is not degraded by scanning rate.
Allowable Subject Matter
Claims 2 and 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note this indication of allowability is dependent on claims 2 and 5-11 no longer being provisionally rejected by claims 1-17 of Application No. 17/806,039.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645